The plaintiffs petition for certification for appeal from the Appellate Court, 87 Conn. App. 359 (AC 23908), is granted, limited to the following issue:
*921The Supreme Court docket number is SC 17400.
William F. Gallagher and Da,vid McCarry, in support of the petition.
Eric J. Stockman and Maureen Sullivan Dinnan, in opposition.
Decided March 31, 2005
“Did the Appellate Court properly conclude that the trial court properly excluded the defendant’s statement from evidence?”
SULLIVAN, C. J., did not participate in the consideration or decision of this petition.